DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6, 11, 13, 14-15, 18-19, 21-24, 25-27, 28, 29 and 30 respectively are allowed and renumbered as claims 1, 2-4, 5, 6, 12-13, 18-19, 7-10, 14-16, 11, 17 and 20 respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon reconsideration, the application is allowable for the reasons set forth on pages 5-8 of the decision of the Patent Trial and Appeal Board (dated 03/02/2022), which is hereby incorporated by reference. As noted therein, and as argued on pages 10-11 of Appellant’s brief (see Appeal Brief, filed on 08/04/2020), the claimed invention requires:
“based on discovering that the number of the nodes of the multi-node cluster has changed, issue, at the clustering layer, further API calls for sharding of a database including moving database resources between the nodes of the multi-node cluster, the further API calls comprising:
a first further API call that when issued by the clustering layer to an API layer of the second node causes retrieval of the database resources from the second node, and
a second further API call that when issued by the clustering layer to an API layer of a third node of the multi-node cluster causes creation of the database resources at the third node”. 
To the extent Kulesza teaches APIs may be implemented to provide standardized message formats for clients (Kulesza col. 8, Il. 6-25), Kulesza’s description of the functionality of the leader node does not indicate with any specificity how the operations requested and/or performed by the leader node are communicated within the system. Therefore, although Kulesza describes internode communication between the leader node and various other nodes, Kulesza does not provide any clear indication that the leader node communicates with other nodes via API calls. API call is recognized at the API layer, and is not a command issued at a different layer within the application protocol (see Spec. § 25). The interpretation of the limitation “an API call” was unreasonably broad and divorced from the specification as it ignored this additional context provided by the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453